DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6 of Patent No.: US 10,938,698 B2 to Hansson et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are anticipated by the patented claims and are therefore obvious variants.  See claim mapping below:





Patent No.: US 10,938,698 B2 
Instant Application 17/158,222
Claim 1: A system to determine a one-way latency between a first node and a second node in a network, comprising: 

a plurality of first sync messages comprising a first timestamp transmitted from the first node at a first time to the second node; 

a second sync message sent by said second node in response to receiving said first sync message at a second time, said second sync message comprising, said first timestamp, a second timestamp representing said second time and a third timestamp representing a third time at which said second sync message is transmitted from the second node to the first node; 

one or more sync values calculated upon reception of said second sync message at said first node at a fourth time, said sync values calculated based on said first timestamp, said second timestamp, said third timestamp and said fourth time; 

a plurality of measurement messages comprising a fifth time stamp representing a fifth time at which said measurement message is sent from the first to the second node; 

a memory for storing said fifth timestamp upon reception of said measurement message at said second node and for storing a sixth time at which said measurement message is received at said second node; and 

a one-way latency profile calculated based on a combination of the fifth and sixth timestamps and the one or more sync values.




Claim 1:  A system to determine a one-way latency between a first and a second nodes in a network, comprising: 

a plurality of first sync messages comprising a first timestamp representing a first time at which said first sync message is transmitted from the first node to the second node; 

a second sync message sent by said second node in response to receiving said first sync message at a second time, said second sync message comprising, said first timestamp, a second timestamp representing said second time and a third timestamp representing a third time at which said second sync message is transmitted from the second node to the first node; 

one or more sync values calculated upon reception of said second sync message at said first node at a fourth time, said sync values calculated based on said first timestamp, said second timestamp, said third timestamp and said fourth time; 

a plurality of measurement messages comprising a fifth time stamp representing a fifth time at which said measurement message is sent from the first to the second node; 

a first vector storing said fifth timestamp upon reception of said measurement message at said second node and a second vector storing a sixth time at which said measurement message is received at said second node; and 

a one-way latency profile calculated based on a combination of the first and second vector and the one or more sync values.

(It would have been obvious to one of the ordinary skill in the art at the time the invention was filed to provide ‘one-way latency profile calculation based on a combination of the first vector (which stored the fifth timestamp) and second vector (which stored sixth timestamp) and the one or more sync values’ as ‘one-way latency profile calculation based on a combination of the fifth and sixth timestamps and the one or more sync values’ so as to effectively calculate one-way latency between plurality of nodes in a data network.

Claim 2: The system of claim 1 further comprising: 

a first clock, wherein the first clock determines the first time, the fourth time and the fifth time; and a second clock, wherein the second clock determines the second time, the fourth time and the sixth time.
Claim 2: The system of claim 1 further comprising: 

a first clock, wherein the first clock determines the first time, the fourth time and the fifth time; and a second clock, wherein the second clock determines the second time, the fourth time and the sixth time.  
Claim 3: The system of claim 2 wherein the first clock and the second clock are not synchronized.
Claim 3: The system of claim 2 wherein the first clock and the second clock are not synchronized.
Claim 4: A method for determining a one-way latency between a first and a second nodes in a network, the method comprising: 

sending from the first node a plurality of first sync messages comprising a first timestamp representing a first time at which said first sync message is transmitted from the first node to the second node; 

sending from the second node a second sync message in response to receiving said first sync message at a second time, said second sync message comprising, said first timestamp, a second timestamp representing said second time and a third timestamp representing a third time at which said second sync message is transmitted from the second node to the first node; 

calculating one or more sync values upon reception of said second sync message at said first node at a fourth time, said sync values calculated based on said first timestamp, said second timestamp, said third timestamp and said fourth time; 
sending from said first node a plurality of measurement messages comprising a fifth time stamp representing a fifth time at which said measurement message is sent from the first to the second node; 

storing in a first vector said fifth timestamp upon reception of said measurement message at said second node and storing in a second vector storing a sixth time at which said measurement message is received at said second node; and 

calculating a one-way latency profile based on a combination of the first and second vector and the one or more sync values.



Claim 4: A method for determining a one-way latency between a first and a second nodes in a network, the method comprising: 
sending from the first node a plurality of first sync messages comprising a first timestamp representing a first time at which said first sync message is transmitted from the first node to the second node; 

sending from the second node a second sync message in response to receiving said first sync message at a second time, said second sync message comprising, said first timestamp, a second timestamp representing said second time and a third timestamp representing a third time at which said second sync message is transmitted from the second node to the first node; 

calculating one or more sync values upon reception of said second sync message at said first node at a fourth time, said sync values calculated based on said first timestamp, said second timestamp, said third timestamp and said fourth time; 
sending from said first node a plurality of measurement messages comprising a fifth time stamp representing a fifth time at which said measurement message is sent from the first to the second node; 

storing said fifth timestamp upon reception of said measurement message at said second node and storing a sixth time at which said measurement message is received at said second node; and 

calculating a one-way latency profile based on a combination of the fifth and sixth timestamps and the one or more sync values.

(It would have been obvious to one of the ordinary skill in the art at the time the invention was filed to provide ‘one-way latency profile calculation based on a combination of the first vector (which stored the fifth timestamp) and second vector (which stored sixth timestamp) and the one or more sync values’ as ‘one-way latency profile calculation based on a combination of the fifth and sixth timestamps and the one or more sync values’ as so as to effectively calculate one-way latency between plurality of nodes in a data network.


Claim 5: The method of claim 4 further comprising: 

determining the first value and the second value using a first clock; and determining the third value and the fourth value using a second clock.
Claim 5: The method of claim 4 further comprising: 

determining the first value and the second value using a first clock; and determining the third value and the fourth value using a second clock.  
Claim 6: The method of claim 4 wherein the first clock and the second clock are not synchronized.
Claim 6: The method of claim 4 wherein the first clock and the second clock are not synchronized.


4.	Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of Patent No.: US 10,680,924 B2 to Hansson et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are anticipated by the patented claims and are therefore obvious variants.  See claim mapping below:

Patent No.: US 10,680,924 B2 
Instant Application 17/158,222
Claim 1: A system to determine a one-way latency between a first and a second nodes in a network, comprising: 

a first message comprising a first-time value sent by the first node to the second node and received by the second node at a third time value; 

a second message comprising a fourth time value sent by the second node and received by the first node at a second time value; 

a one-way latency profile generated by the first node based on a combination of the first-time value, the second time value, the third time value, and the fourth time value.
Claim 1:  A system to determine a one-way latency between a first and a second nodes in a network, comprising: 

a plurality of first sync messages comprising a first timestamp representing a first time at which said first sync message is transmitted from the first node to the second node; 

a second sync message sent by said second node in response to receiving said first sync message at a second time, said second sync message comprising, said first timestamp, a second timestamp representing said second time and a third timestamp representing a third time at which said second sync message is transmitted from the second node to the first node; 

one or more sync values calculated upon reception of said second sync message at said first node at a fourth time, said sync values calculated based on said first timestamp, said second timestamp, said third timestamp and said fourth time; 

a plurality of measurement messages comprising a fifth time stamp representing a fifth time at which said measurement message is sent from the first to the second node; 

a first vector storing said fifth timestamp upon reception of said measurement message at said second node and a second vector storing a sixth time at which said measurement message is received at said second node; and 

a one-way latency profile calculated based on a combination of the first and second vector and the one or more sync values.

(It would have been obvious to one of the ordinary skill in the art at the time the invention was filed to provide ‘one-way latency profile calculation based on a combination of the first vector (which stored the fifth timestamp) and second vector (which stored sixth timestamp) and the one or more sync values’ as ‘a one-way latency profile generated by the first node based on a combination of the first time value, the second time value, the third time value, and the fourth time value’ so as to effectively calculate one-way latency between plurality of nodes in a data network.

Claim 2: The system of claim 1 further comprising: 

a first clock, wherein the first clock determines the first-time value and the second time value; and a second clock, wherein the second clock determines the third time value and the fourth time value.

Claim 2: The system of claim 1 further comprising: 

a first clock, wherein the first clock determines the first time, the fourth time and the fifth time; and a second clock, wherein the second clock determines the second time, the fourth time and the sixth time.  
Claim 3:  The system of claim 2 wherein the first clock and the second clock are not synchronized.
Claim 3: The system of claim 2 wherein the first clock and the second clock are not synchronized.
Claim 5: A method for determining a one-way latency between a first and a second nodes in a network, the method comprising: 

sending from the first node to the second node a first message comprising a first-time value and receiving at the second node the first message at a third time value; upon reception of the first message at the second node, 

sending from the second node to the first node a second message comprising a fourth time value and receiving at the first node the second message at a second time value; and 

calculating a one-way latency profile at the first node based on a combination of the first-time value, the second time value, the third time value, and the fourth time value. 
Claim 4: A method for determining a one-way latency between a first and a second nodes in a network, the method comprising: 

sending from the first node a plurality of first sync messages comprising a first timestamp representing a first time at which said first sync message is transmitted from the first node to the second node; 

sending from the second node a second sync message in response to receiving said first sync message at a second time, said second sync message comprising, said first timestamp, a second timestamp representing said second time and a third timestamp representing a third time at which said second sync message is transmitted from the second node to the first node; 

calculating one or more sync values upon reception of said second sync message at said first node at a fourth time, said sync values calculated based on said first timestamp, said second timestamp, said third timestamp and said fourth time; 
sending from said first node a plurality of measurement messages comprising a fifth time stamp representing a fifth time at which said measurement message is sent from the first to the second node; 

storing said fifth timestamp upon reception of said measurement message at said second node and storing a sixth time at which said measurement message is received at said second node; and 

calculating a one-way latency profile based on a combination of the fifth and sixth timestamps and the one or more sync values.

(It would have been obvious to one of the ordinary skill in the art at the time the invention was filed to provide ‘one-way latency profile calculation based on a combination of the first vector (which stored the fifth timestamp) and second vector (which stored sixth timestamp) and the one or more sync values’ as ‘a one-way latency profile generated by the first node based on a combination of the first time value, the second time value, the third time value, and the fourth time value’ so as to effectively calculate one-way latency between plurality of nodes in a data network.


Claim 6: The method of claim 5 further comprising: 

determining the first-time value and the second time value using a first clock; and determining the third time value and the fourth time value using a second clock.

Claim 5: The method of claim 4 further comprising: 

determining the first value and the second value using a first clock; and determining the third value and the fourth value using a second clock.  
Claim 7: The method of claim 5 wherein the first clock and the second clock are not synchronized.
Claim 6: The method of claim 4 wherein the first clock and the second clock are not synchronized.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463